DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 8/28/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Application receives benefit of the priority date, 4/17/2018, as a continuation of PCT/CN2018/083438.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/28/2020; 1/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because the method step 340 in fig. 2 recites “controll.” This should be corrected to “control.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210 in fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0037], line 2 recites “database150.” This should recite “database 150.”
Paragraph [0038], line 5 recites “only one excitation signals.” This should recite “only one excitation signal.”
Paragraph [0039], lines 10-11 recites “For example, the excitation signals may be sine wave signal, pulse signal, rectangular signal, and sweeping signal. and so on.” This should recite something along the lines of “For example, the excitation signals may be sine wave signals, pulse signals, rectangular signals, s, or so on.”
Paragraph [0044], line 1 recites “in identify comparison unit 11.” This should be “in the identity comparison unit 110.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the method according to claim 8.” A dependent claim cannot be dependent upon itself. Its unclear which claim claim 8 should be dependent on. For examination purposes, claim 8 is interpreted to be dependent on claim 6 due to its similarity to claim 7.
Claims 13 and 20 recite the limitation "the at least one component." There is insufficient antecedent basis for this limitation in the claim (parent claims). Based on similar claims, its interpreted that the parameters are obtained from a component of the robot.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9-12, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okumura (US 20190184557 A1).

Regarding Claim 1,
Okumura teaches
A method for robot control, comprising (“A robot system of at least an embodiment of the present invention is a robot system having a robot controller and a target robot as a target of control by the robot controller.” [0008]): 
obtaining at least one parameter associated with a robot to be controlled by a controller; determining a first identity of the robot based on the at least one parameter; comparing the first identity with a pre-stored second identity (“the control unit 21 determines in step 104 whether the robot types (models) read from the encoders 13 of all the effective shafts match the robot types that are saved in advance in the memory unit 22. If the robot types read from the encoders 13 do not match the robot types saved in the memory unit 22, the robot body 1 or the aligner 4 of the model other than the control target of the robot controller 2 is connected to the robot controller 2. Thus, the control unit 21 determines that a model mismatch error occurs, and terminates the operation of the robot system. If the robot types read from the encoders 13 match the robot types saved in the memory unit 22 in step 104, the control unit 21 determines in step 111 whether the physical shaft numbers and the robot task numbers read from the encoders 13 of all the effective shafts match the physical shaft numbers and the robot task numbers that are saved in advance in the memory unit 22.” [0032]; Examiner Interpretation: The obtained parameter(s) are interpreted to be the robot types read from the encoders. The first identity of the robot is effectively determined based on these robot types read from the encoders. The robot types are compared to the robot types saved in the memory unit (pre-stored second identity) to determine if they match.); 
and in response to the first identify matching the second identity, controlling operations of the robot with the controller (“in step 114, the control unit 21 normally starts the robot system and terminates the processing to start the robot system.” [0033]; See the flowchart in figs. 3-4 that shows how robot only can start normal operation in response to matching types in step 104.; “Thus, the robot controller 2 can be replaced with the robot controller 2 for the same model for use, and the robot controller 2 after the replacement can be used to execute the appropriate control of the target robot connected thereto. In addition, in the case where the mismatch of the models, the mismatch of the configurations, or the replacement of the motor 11 is detected, the start of the robot system is disallowed.” [0038]).

Regarding Claim 10,
Okumura teaches
A robotic system, comprising: a robot; and a controller attached to the robot and configured to (“A robot system of at least an embodiment of the present invention is a robot system having a robot controller and a target robot as a target of control by the robot controller.” [0008]; “The robot body 1 and the robot controller 2 are detachably connected to each other by a connection cable 3.” [0022]): 
obtain at least one parameter associated with the robot to be controlled by the controller; determine a first identity of the robot based on the at least one parameter; compare the first identity with a pre-stored second identity (“the control unit 21 determines in step 104 whether the robot types (models) read from the encoders 13 of all the effective shafts match the robot types that are saved in advance in the memory unit 22. If the robot types read from the encoders 13 do not match the robot types saved in the memory unit 22, the robot body 1 or the aligner 4 of the model other than the control target of the robot controller 2 is connected to the robot controller 2. Thus, the control unit 21 determines that a model mismatch error occurs, and terminates the operation of the robot system. If the robot types read from the encoders 13 match the robot types saved in the memory unit 22 in step 104, the control unit 21 determines in step 111 whether the physical shaft numbers and the robot task numbers read from the encoders 13 of all the effective shafts match the physical shaft numbers and the robot task numbers that are saved in advance in the memory unit 22.” [0032]; Examiner Interpretation: The obtained parameter(s) are interpreted to be the robot types read from the encoders. The first identity of the robot is effectively determined based on these robot types read from the encoders. The robot types are compared to the robot types saved in the memory unit (pre-stored second identity) to determine if they match.);
and in response to the first identify matching the second identity, control operations of the robot with the controller (“in step 114, the control unit 21 normally starts the robot system and terminates the processing to start the robot system.” [0033]; See the flowchart in figs. 3-4 that shows how robot only can start normal operation in response to matching types in step 104.; “Thus, the robot controller 2 can be replaced with the robot controller 2 for the same model for use, and the robot controller 2 after the replacement can be used to execute the appropriate control of the target robot connected thereto. In addition, in the case where the mismatch of the models, the mismatch of the configurations, or the replacement of the motor 11 is detected, the start of the robot system is disallowed.” [0038]).

Regarding Claim 11,
Okumura teaches
A computer program product tangibly stored in a non-transient computer readable medium and including machine executable instructions which (“At least an embodiment of the present invention provides a robot system capable of facilitating replacement and connection of a robot controller or an auxiliary component to a robot body and minimizing data volume held on the robot body side or the auxiliary component side.” [0007]; “A robot system of at least an embodiment of the present invention is a robot system having a robot controller and a target robot as a target of control by the robot controller.” [0008]; Examiner Interpretation: Its inherent that the controller would have a computer program stored on it with instructions to perform the method.), 
when executed, cause a machine to perform the method according to claim 1 (See claim 1 rejection provided above.).

Regarding Claim 9,
in response to the first identity mismatching the second identity, reporting an error and/or disabling operations of the robot (“If the robot types read from the encoders 13 do not match the robot types saved in the memory unit 22, the robot body 1 or the aligner 4 of the model other than the control target of the robot controller 2 is connected to the robot controller 2. Thus, the control unit 21 determines that a model mismatch error occurs, and terminates the operation of the robot system.” [0032]; “in the case where the mismatch of the models, the mismatch of the configurations, or the replacement of the motor 11 is detected, the start of the robot system is disallowed.” [0038]).

Regarding Claims 12 and 19,
wherein the pre-stored second identity is stored in the controller (“the control unit 21 determines in step 104 whether the robot types (models) read from the encoders 13 of all the effective shafts match the robot types that are saved in advance in the memory unit 22.” [0032]; Fig. 1 shows the memory unit 22 in the controller

    PNG
    media_image1.png
    213
    169
    media_image1.png
    Greyscale
).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 20190184557 A1) in view of Chretien (US 20140265990 A1).

Regarding Claims 3 and 16, 
Okumura does not explicitly teach
obtaining the at least one parameter comprises: sending at least one excitation signal to at least one component of the robot from the controller; receiving the at least one feedback signal that is provided by the at least one component in response to the at least one excitation signal; and determining the at least one parameter based on the at least one feedback signal and the at least one excitation signal.
However, Chretien teaches
“Embodiments of motors and motor drive controllers described herein are able to identify which motor type the electronic motor drive controller is connected to by measuring machine characteristics and load predefined running parameters associated with the measured characteristics.” [0016]; “The electrical characteristics may be measured automatically from motor drive 100 by injecting a sequence of signals into the electric motor windings, the sequence including a first DC signal and an AC signal superimposed onto a second DC signal. A phase resistance of a winding of motor drive 100 is measured using the DC signal injected into the winding. A direct-axis (d-axis) phase inductance and/or a quadrature-axis (q-axis) phase inductance of the winding may be measured using an AC signal superimposed onto a DC signal and injected into the winding. The resistance value, inductance values or combinations thereof are then compared to known corresponding values for a plurality of known motors seeking a match or eliminating motors with values that exceed a tolerance range. For example, any of the following may be used to decide the identity or type of motor 102.” [0035]
Even though Chretien is not necessarily in the field of robotics, it pertains to electric motor control which is applied to the field of robotics. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Okumura to further include the teachings of Chretien to obtain parameters of an electric motor to ensure controller compatibility (“Many motor and controllers are matched to each other using hardware or software settings to improve performance of the motor. Over time, the motors may need to be replaced and an exact replacement may not be available to replace the original motor. In such cases, the motor characteristics must be identified and the settings of the controller or the hardware in the controller must be manually updated to accommodate the motor characteristics. Measuring the motor characteristics and revising the settings or hardware is time-consuming and may be laborious. Moreover, the possibility of inputting erroneous running parameter settings may cause inefficient operation of the motor.” [0003]).

Regarding Claims 4 and 17, 
Okumura does not explicitly teach
wherein the at least one excitation signal comprises at least one excitation signal to windings of the at least one component.
However, Chretien teaches
“The electrical characteristics may be measured automatically from motor drive 100 by injecting a sequence of signals into the electric motor windings.” [0035]
Even though Chretien is not necessarily in the field of robotics, it pertains to electric motor control which is applied to the field of robotics. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Okumura to further include the teachings of Chretien to obtain parameters of an electric motor to ensure controller compatibility (“Many motor and controllers are matched to each other using hardware or software settings to improve performance of the motor. Over time, the motors may need to be replaced and an exact replacement may not be available to replace the original motor. In such cases, the motor characteristics must be identified and the settings of the controller or the hardware in the controller must be manually updated to accommodate the motor characteristics. Measuring the motor characteristics and revising the settings or hardware is time-consuming and may be laborious. Moreover, the possibility of inputting erroneous running parameter settings may cause inefficient operation of the motor.” [0003]).

Claim(s) 2, 5-8, 14-15, an 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 20190184557 A1) in view of Chretien (US 20140265990 A1) and Sang (translated KR 100234331 B1).

Regarding Claims 2 and 15,
Okumura does not explicitly teach
wherein determining the first identity of the robot comprises: retrieving, based on the at least one parameter, a model of the at least one motor from a database accessible to the controller;
and determining the first identity from the model.
However, Chretien teaches
wherein determining the first identity of the robot comprises: retrieving, based on the at least one parameter, a model of the at least one motor from a database accessible to the controller (“The electrical characteristics may be measured automatically from motor drive 100 by injecting a sequence of signals into the electric motor windings, the sequence including a first DC signal and an AC signal superimposed onto a second DC signal. A phase resistance of a winding of motor drive 100 is measured using the DC signal injected into the winding. A direct-axis (d-axis) phase inductance and/or a quadrature-axis (q-axis) phase inductance of the winding may be measured using an AC signal superimposed onto a DC signal and injected into the winding. The resistance value, inductance values or combinations thereof are then compared to known corresponding values for a plurality of known motors seeking a match or eliminating motors with values that exceed a tolerance range. … From the comparison, a likely candidate motor type or model is identified and a topology of motor 102 is determined based on the identification. Using the motor identification, a look-up of motor running parameters is performed and the running parameters are loaded into a memory of motor drive 100 and are used to control the operation of motor 102.” [0035]; “To be able to load the correct running parameters, the motor type or model needs to be determined. With the motor type known, the running parameters can be determined, for example, from a lookup table of values. In various embodiments, the topology of an electric motor is determined in real time from measuring electrical characteristics of the motor. Then the whole set of parameters to run the motor, for example, a number of poles, a maximum current, and control loop parameters are loaded from memory, such as, from a lookup table.” [0018-0019]; Examiner Interpretation: The type of the motor itself is determined based on the measured resistance and the inductance of the windings (parameters) and comparing them to known candidate motor models. The most likely model is retrieved from a memory/lookup table.)
Even though Chretien is not necessarily in the field of robotics, it pertains to electric motor control which is applied to the field of robotics. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Okumura to further include the teachings of Chretien to obtain parameters of an electric motor to ensure controller compatibility (“Many motor and controllers are matched to each other using hardware or software settings to improve performance of the motor. Over time, the motors may need to be replaced and an exact replacement may not be available to replace the original motor. In such cases, the motor characteristics must be identified and the settings of the controller or the hardware in the controller must be manually updated to accommodate the motor characteristics. Measuring the motor characteristics and revising the settings or hardware is time-consuming and may be laborious. Moreover, the possibility of inputting erroneous running parameter settings may cause inefficient operation of the motor.” [0003] of Chretien). Chretien’s teachings applied to robotics would also ensure controller compatibility because the parameters of a motor are robot parameters that must be known in order to ensure the controller’s compatibility and predictably control the robot (“The robot controller 2 includes: a control unit 21 that generates the command to the motor 11 for each of the shafts …; and a non-volatile memory unit 22 that stores parameters required for calculation in the control unit 21. The memory unit 22 stores descriptive data on a configuration of the robot such as … a specification of each of the motors 11, that is, information that can be used commonly for the robots of the same model.” See at least [0024] of Okumura; “If the device specific data that contains the different serial number is present, the presence of such data means that the motor 11 has been replaced. Thus, the control unit 21 determines that a motor replacement error has occurred, and terminates the operation of the robot system.” See at least [0031] of Okumura).

Chretien does not teach determining a robot’s identity from the model of its motor and therefore also does not explicitly teach
and determining the first identity from the model.
However, Sang teaches
	“In order to control the robot, it basically knows the DH (Denavit-hatenberg) parameter to know the axis and the distance between the motors that make up the robot. Know the kinematics of the robot. However, it is impossible to automatically find out the D-H parameters and kinematics of every robot in the world. Therefore, these parameters must be entered by the user. And since the robot is composed of each axis of the motor to control the robot is to control the motor that constitutes each joint of the robot. Therefore, in order to control the motor of the robot, it is possible to control the motor by knowing the type of each motor, that is, the motor capacity and various coefficients of the motor.” See page 1, Background-Art; Examiner Interpretation: A robot’s identity is the characteristics of the robot itself. The models of the robot’s motors are characteristics of the robot and must be known to control the robot.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Okumura and Chretien to further include the teachings of Sang to safely and usefully control the robot (“the robot control method for recognizing and controlling the type of the motor according to the present invention is characterized by the characteristics of the motor constituting the robot, even if the robot is not produced in the future or the transfer function of the robot produced by various manufacturers is unknown. By knowing the type, the robot can be controlled safely and usefully.” See page 3, Advantageous-Effects).

Regarding Claims 5 and 18,
Okumura does not explicitly teach
wherein determining the first identity of the robot comprises: determining resistance and inductance of the windings based on the at least one feedback signal and the at least one excitation signal;
and determining the first identity based on the resistance and the inductance of the windings.
However, Chretien teaches
wherein determining the first identity of the robot comprises: determining resistance and inductance of the windings based on the at least one feedback signal and the at least one excitation signal (“The electrical characteristics may be measured automatically from motor drive 100 by injecting a sequence of signals into the electric motor windings, the sequence including a first DC signal and an AC signal superimposed onto a second DC signal. A phase resistance of a winding of motor drive 100 is measured using the DC signal injected into the winding. A direct-axis (d-axis) phase inductance and/or a quadrature-axis (q-axis) phase inductance of the winding may be measured using an AC signal superimposed onto a DC signal and injected into the winding. The resistance value, inductance values or combinations thereof are then compared to known corresponding values for a plurality of known motors seeking a match or eliminating motors with values that exceed a tolerance range.” [0035])
Even though Chretien is not necessarily in the field of robotics, it pertains to electric motor control which is applied to the field of robotics. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Okumura to further include the teachings of Chretien to obtain parameters of an electric motor to ensure controller compatibility (“Many motor and controllers are matched to each other using hardware or software settings to improve performance of the motor. Over time, the motors may need to be replaced and an exact replacement may not be available to replace the original motor. In such cases, the motor characteristics must be identified and the settings of the controller or the hardware in the controller must be manually updated to accommodate the motor characteristics. Measuring the motor characteristics and revising the settings or hardware is time-consuming and may be laborious. Moreover, the possibility of inputting erroneous running parameter settings may cause inefficient operation of the motor.” [0003] of Chretien). Chretien’s teachings applied to robotics would also ensure controller compatibility because the parameters of a motor are robot parameters that must be known in order to ensure the controller’s compatibility and predictably control the robot (“The robot controller 2 includes: a control unit 21 that generates the command to the motor 11 for each of the shafts …; and a non-volatile memory unit 22 that stores parameters required for calculation in the control unit 21. The memory unit 22 stores descriptive data on a configuration of the robot such as … a specification of each of the motors 11, that is, information that can be used commonly for the robots of the same model.” See at least [0024] of Okumura; “If the device specific data that contains the different serial number is present, the presence of such data means that the motor 11 has been replaced. Thus, the control unit 21 determines that a motor replacement error has occurred, and terminates the operation of the robot system.” See at least [0031] of Okumura).

Chretien does not teach determining a robot’s identity from the resistance and inductance of the motor and therefore also does not explicitly teach
and determining the first identity based on the resistance and the inductance of the windings.
However, Sang teaches
	“In order to control the robot, it basically knows the DH (Denavit-hatenberg) parameter to know the axis and the distance between the motors that make up the robot. Know the kinematics of the robot. However, it is impossible to automatically find out the D-H parameters and kinematics of every robot in the world. Therefore, these parameters must be entered by the user. And since the robot is composed of each axis of the motor to control the robot is to control the motor that constitutes each joint of the robot. Therefore, in order to control the motor of the robot, it is possible to control the motor by knowing the type of each motor, that is, the motor capacity and various coefficients of the motor.” See page 1, Background-Art; “Here, a function modeled as shown in Equation 1 below is used to determine the transfer function of the target motor. … here, and Is the parameter to get, Is inductance and resistance, Is the torque constant and the counter electromotive force constant. Knowing this parameter, we can know the characteristics of the target motor.” See page 2, Tech-Solution; Examiner Interpretation: A robot’s identity is the characteristics of the robot itself. The determined characteristics of the robot’s motors are characteristics of the robot and must be known to control the robot.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Okumura and Chretien to further include the teachings of Sang to safely and usefully control the robot (“the robot control method for recognizing and controlling the type of the motor according to the present invention is characterized by the characteristics of the motor constituting the robot, even if the robot is not produced in the future or the transfer function of the robot produced by various manufacturers is unknown. By knowing the type, the robot can be controlled safely and usefully.” See page 3, Advantageous-Effects).

Regarding Claim 6,
Okumura further teaches
wherein the pre-stored second identity is stored in the controller (“the control unit 21 determines in step 104 whether the robot types (models) read from the encoders 13 of all the effective shafts match the robot types that are saved in advance in the memory unit 22.” [0032]; Fig. 1 shows the memory unit 22 in the controller

    PNG
    media_image1.png
    213
    169
    media_image1.png
    Greyscale
).

Regarding Claims 7 and 14,
Okumura further teaches
	The robot having motors (“The robot body 1 has plural drive shafts and includes, for each of the drive shafts: a motor 11 that is a servomotor to drive the drive shaft;” [0023])

Okumura does not teach the component that received the excitation signal and therefore does not explicitly teach
wherein the at least one component comprises at least one motor of the robot.
However, Sang teaches
	“a control method of a robot includes: inputting a command for recognizing a type of a target motor; Applying an excitation signal to the target motor in various forms” See page 2, Tech-Solution.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Okumura to further include the teachings of Sang to safely and usefully control the robot (“the robot control method for recognizing and controlling the type of the motor according to the present invention is characterized by the characteristics of the motor constituting the robot, even if the robot is not produced in the future or the transfer function of the robot produced by various manufacturers is unknown. By knowing the type, the robot can be controlled safely and usefully.” See page 3, Advantageous-Effects).

Regarding Claim 8 (interpreted to be dependent on claim 6, see 112(b) rejection),
Okumura further teaches
	The robot having motors (“The robot body 1 has plural drive shafts and includes, for each of the drive shafts: a motor 11 that is a servomotor to drive the drive shaft;” [0023])

Okumura does not teach the component that received the excitation signal and therefore does not explicitly teach
wherein the at least one component comprises all motors of the robot.
However, Sang teaches
	“a control method of a robot includes: inputting a command for recognizing a type of a target motor; Applying an excitation signal to the target motor in various forms” See page 2, Tech-Solution; “An object of the present invention is to provide a method for controlling a robot by obtaining characteristic parameters of each motor constituting the robot and calculating the type of the motor using the obtained parameters.” See page 2, Technical-Field.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Okumura to further include the teachings of Sang to safely and usefully control the robot (“the robot control method for recognizing and controlling the type of the motor according to the present invention is characterized by the characteristics of the motor constituting the robot, even if the robot is not produced in the future or the transfer function of the robot produced by various manufacturers is unknown. By knowing the type, the robot can be controlled safely and usefully.” See page 3, Advantageous-Effects).

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 20190184557 A1) in view of Sang (translated KR 100234331 B1).

Regarding Claims 13 and 20,
Okumura further teaches
	The robot having motors (“The robot body 1 has plural drive shafts and includes, for each of the drive shafts: a motor 11 that is a servomotor to drive the drive shaft;” [0023])

Okumura does not teach the component that received the excitation signal and therefore does not explicitly teach
wherein the at least one component comprises at least one motor of the robot.
However, Sang teaches
	“a control method of a robot includes: inputting a command for recognizing a type of a target motor; Applying an excitation signal to the target motor in various forms” See page 2, Tech-Solution.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Okumura to further include the teachings of Sang to safely and usefully control the robot (“the robot control method for recognizing and controlling the type of the motor according to the present invention is characterized by the characteristics of the motor constituting the robot, even if the robot is not produced in the future or the transfer function of the robot produced by various manufacturers is unknown. By knowing the type, the robot can be controlled safely and usefully.” See page 3, Advantageous-Effects).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Komuro (US 20090198379 A1) is pertinent because it discusses checking the identity of a robot by a safety monitor device. A type parameter is compared to a stored type parameter, if they don’t match the preparation procedure is stopped. See at least [0038].
Johannessen (US 20040260426 A1) is pertinent because it discusses identifying a robot and comparing the identity to a stored robot identity. If the identities do not match, a control unit will not accept receiving an emergency stop unit and will generate an alarm signal. [0039]
Storr (US 10272570 B2) is pertinent because it discusses receiving identification information to identify at least one robotic device and controlling a suitable robot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        

/Ian Jen/Primary Examiner, Art Unit 3664